[Cite as State v. Abdulrahman, 2011-Ohio-1931.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 95159




                                       STATE OF OHIO
                                                  PLAINTIFF-APPELLANT

                                                   vs.


                      ABDULRAHMAN ABDULRAHMAN

                                                  DEFENDANT-APPELLEE




                                           JUDGMENT:
                                            AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-529060

        BEFORE: Kilbane, A.J., Sweeney, J., and S. Gallagher, J.
        RELEASED AND JOURNALIZED: April 21, 2011

ATTORNEYS FOR APPELLANT

William D. Mason
Cuyahoga County Prosecutor
Katherine Mullin
Assistant County Prosecutor
The Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113

ATTORNEY FOR APPELLEE

Oscar E. Rodriguez
75 Public Square
Suite 1414
Cleveland, Ohio 44113




MARY EILEEN KILBANE, A.J.:

        {¶ 1} Pursuant to Crim.R. 12(K), the plaintiff-appellant, state of Ohio, appeals from

the judgment of the trial court that ordered the suppression of evidence obtained against

defendant-appellee, Abdulrahman Abdulrahman, following a suppression hearing for

defendant and codefendant, Muthana Hussain.     For the reasons set forth below, we affirm the

order of the trial court.
       {¶ 2} On September 28, 2009, the defendant, Al Abdullah Sowal, Saleem Hussain,

Muthana Hussain, and Ashraf Abdo were indicted in connection with the controlled delivery

of a large shipment of marijuana.   In Count 1, defendants were charged with possession of at

least 20,000 grams of marijuana.      Count 2 charged them with possession of at least 20,000

grams of marijuana, and Count 3 charged them with possession of criminal tools.      All counts

also contained specifications for the forfeiture of a cell phone, a handgun, a 1998 Ford

automobile, and $2,720 in currency.

       {¶ 3} Defendant pled not guilty to the charges.       On February 26, 2010, he filed a

motion to suppress statements and evidence obtained from the search, arguing that he was

subject to an illegal search and seizure.   On March 4, 2010, Muthana Hussain also filed a

motion to suppress.    The trial court held a hearing on the motions for both defendants on

May 12, 2010.     The State presented testimony from Cleveland Police Lieutenant Michael

Connelly, Detective Franklin Lake, and Detective Scott Moran.

       {¶ 4} Lieutenant Connelly testified that he is with the package interdiction team

(“PIT”) of the narcotics unit of the Cleveland Police Department.    This unit checks packages

that are mailed through the United States Postal Service, FedEx, United Parcel Service, and

other couriers to determine if they contain illegal drugs.   Officers assigned to this unit work

with K-9 drug sniffing dogs that have been trained to detect the odor of various drugs.      In

accordance with the PIT’s protocol, certain packages are subjected to the K-9 drug dog that
“alerts” the unit if it has detected drugs.    After such alert or “positive hit” from the dog,

police officers from the team obtain a search warrant to open the package, and the contents of

the package is verified for illegal drugs.    The package is then resealed, and an “anticipatory

warrant” is obtained for the location to which the package is to be delivered.     The PIT unit

may then arrange a controlled delivery of the package in order to arrest the intended recipient.

        {¶ 5} On the morning of September 18, 2009, Lieutenant Connelly assisted the PIT

unit with surveillance during a controlled delivery to apartment #302 of the Clifton House

Apartments, located at 11212 Clifton Boulevard, in Cleveland.          Lieutenant Connelly did

surveillance on the street and watched for vehicles as Detective Lake made a controlled

delivery to the apartment.    Other officers were stationed in the hall just outside apartment

#302.

        {¶ 6} A red Ford Escort was circling the area and appeared to be watching the

delivery vehicle.   The passenger exited this vehicle and went into the apartment building.

The controlled delivery was completed at apartment #302.        After receiving information that

the package was intended for the driver of the red Ford Escort, codefendant Muthana Hussain,

Lieutenant Connelly arrested Hussain.

        {¶ 7} The officers searched Hussain’s vehicle.        They obtained a cell phone and

determined that Hussain’s address was 1300 West 9th Street – #1002, Cleveland, Ohio.         The

vehicle was then towed, and the officers completed their search of apartment #302 of the
Clifton House.

       {¶ 8} Lieutenant Connelly testified that at around noon, the officers then proceeded to

the Bridgeview Apartments, located at 1300 West 9th Street in Cleveland, to find “more

evidence of drug activity or proceeds.”      Lieutenant Connelly used the keys he had obtained

from Hussain to enter the West 9th Street apartment building.      He then identified himself as a

police officer and asked a security officer in the apartment lobby about the occupants of

apartment #1002.      At that moment, defendant was stepping out of an elevator and the

security officer identified him as the occupant of that apartment.       Lieutenant Connelly then

followed him.     The defendant held the lobby door open for Lieutenant Connelly, and they

continued to walk to the outer door.     Lieutenant Connelly then identified himself as a police

officer and spoke with defendant.
                                   1




       {¶ 9} Lieutenant Connelly testified that he informed defendant that he was completing

a narcotics investigation and asked him if he knew Hussain.      Defendant stated that Hussain is

his cousin.    Lieutenant Connelly then testified that he asked “him about his legal status in this

country.”     (Tr. 125-126.)   During direct examination of Lieutenant Connelly he was asked,

“[a]t any time during this conversation did you do anything?”         He replied, “[t]he longer I’m

standing there, I’m by myself; I am conducting a narcotics investigation.      At some point I tell

him I’m going to handcuff you, and I end up handcuffing him for my own protection. * * *


       1
        Images of the encounter were recorded by a security camera.
During my conversation with defendant, he told me I could go upstairs to his apartment; he

said his cousin was up there, we could talk to him and at that time I believe we were going to

apartment 1002.”

       {¶ 10} Lieutenant Connelly called for backup and, within seven minutes, Cleveland

Police and Immigration and Customs Enforcement Officials arrived, and they entered the

building with defendant.

       {¶ 11} Lieutenant Connelly further testified, “[a]s we were walking up the hallway,

security also came out of another elevator and [security told] me they didn’t live there

anymore, the defendant told me, you know what, that’s correct, we live in 806.          I made a

mistake.   We go down to 806, we’re standing outside.       He’s like my cousin is in there, we

can go in and talk to him.    We used keys that he had on his person to open up the door of

806 and we entered. * * * [Inside the apartment in plain view,] there was a box which was

very similar to the box that we had just delivered.”

       {¶ 12} The officers then secured the apartment and obtained a search warrant for this

second box and learned that it also contained marijuana.      The officers also went to a third

location and recovered a third box of marijuana at that location.

       {¶ 13} Lieutenant Connelly admitted on cross-examination that he patted defendant

down, removed his watch, and handcuffed him.       He also obtained defendant’s keys.

       {¶ 14} Detective Lake testified that it appeared that the person in the red Ford Escort
was waiting for delivery of a package.

       {¶ 15} Detective Moran testified that he was conducting surveillance in the hallway

outside apartment #302 of the Clifton House.       After the controlled delivery, someone from

inside the apartment signed for the package.    A few minutes later, codefendant Sowal entered

the apartment then exited carrying the box.    The officers arrested him and read him his rights.

 The officers then proceeded to the West 9th Street apartment.        Detective Moran asserted

that the officers were invited into the apartment, and also learned that a third package of

marijuana had also been sent to another apartment building.

       {¶ 16} Defendant testified that at around 11:35 a.m., he was inside his apartment

watching television.     He then left to get something to drink from a vending machine at an

adjacent building.     As he exited the doors from the lobby to a foyer, a man was behind him,

and put his hand upon him.      According to defendant, Lieutenant Connelly pushed him with

one hand, displayed a badge, and arrested him.       Defendant asked what was happening and

Lieutenant Connelly asked if defendant knew anything about drugs.              He then frisked

defendant and refused to let him leave.        The officer then took defendant’s keys.     Other

officers arrived and brought defendant back into the building.    The officers took defendant to

the tenth floor.     First they went to apartment #1002.      They checked this apartment and

determined that it was clear.    The security officer then informed the police that they were at

the wrong apartment.      They then took him to apartment #806 and opened the door.
       {¶ 17} At that point, according to defendant, the officers asked if they could enter and

defendant stated that they could not.   They then ignored defendant and entered the apartment.




       {¶ 18} The trial court subsequently denied the motion to suppress as to Muthana

Hussain, but granted it as to defendant, concluding that the initial stop of defendant was

“unwarranted, whether as a Terry stop or as an arrest, and everything that flowed from that

encounter must be suppressed as the fruit of the poisonous tree.”        In a written opinion, the

trial court provided a detailed factual and legal analysis and stated as follows:

       “* * * Lt. Connelly followed [defendant] out of the building and engaged him
       in conversation. He asked him if he knew Muthana Hussain and was
       informed that they were cousins; he also asked Abdulrahman if he was a legal
       resident of the United States, and was told he was not.

       According to testimony, Abdulrahman was polite and co-operative.
       Moreover, Lt. Connelly stated that he did not recall asking him about any
       drugs. Nevertheless, Lt. Connelly patted him down and handcuffed
       Abdulrahman. The transcript of the cross-examination of Lt. Connelly
       demonstrates the sequence of events:

       Q.      Obviously at this point in time he’s not free to leave.

       A.      Absolutely.

       Q.      And you hold him there for up to I think seven minutes, correct, until
               your back up arrives?

       A.      It’s seven minutes from my initial encounter until we were walking
               back into the building.

       Q.      Alright.   And at this point in time you still don’t have any evidence to
       suggest that my client was involved in any drug trafficking operation.
       Is that fair?

A.     Just the fact that he lived in the same apartment that I suspected that
       Hussain lived in.

***

Lt. Connelly initially concurred with counsel that, while they were still
outside the building, Abdulrahman was already in custody (Tr. 90), although
he subsequently claims that Abdulrahman was merely ‘being detained.’ (Tr.
91). The Court finds that — however the State may choose to characterize
the situation — when an individual is stopped by a police detective,
questioned, patted down, and placed in handcuffs, he is in custody: That is,
under arrest * * *.

* * * Connelly lacked specific facts from which he could form a reasonably
articulable belief that Abdulrahman was engaged in — or about to engage in
— any criminal activity. When he stopped the defendant, all he knew was
that Abdulrahman had been identified by the person at the security desk as
someone who resided in Apartment 1002, which is where he ‘* * *
suspected that Hussain lived in.’

Everything else that Lt. Connelly learned from Abdulrahman thus stemmed
from this illegal stop: that he and Muthana were cousins, that they lived
together in Apartment 806, and that his other cousin, Saleem Hussain, was in
that apartment [806] taking a shower. But for that information, Connally
would not have entered the apartment and thus would not have seen the box
sitting in plain view in the kitchen.

The information learned as a result of this encounter further formed the
factual basis for the Affidavit signed by Det. Neil Hutchinson in support of a
search warrant for the premises at 1300 West 9th Street, Apt. 806.”

{¶ 19} The State now appeals and assigns the following error for our review:

“A trial court errs in granting a motion to suppress where a defendant gives
consent to search after a consensual encounter and a valid investigatory stop.”
       {¶ 20} Within    this   assignment     of   error,   the   State   argues   that    during

Lieutenant Connelly’s initial discussions with defendant, to the time that defendant gave

Lieutenant Connelly permission to enter apartment #806 to speak with his cousin, defendant

was free to leave.   The State further maintains that Lieutenant Connelly had reasonable and

articulable suspicion to stop defendant and “investigate [his] connections to criminal activity,”

because the police had just arrested Muthana Hussain, and the defendant shared an apartment

with him.

       {¶ 21} An appellate court’s review of a ruling on a motion to suppress presents mixed

questions of law and fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797

N.E.2d 71.   This court defers to a trial court’s factual findings where they are supported by

competent, credible evidence.      Id.    See, also, State v. Brooks, 75 Ohio St.3d 148,

1996-Ohio-134, 661 N.E.2d 1030.           “[T]he appellate court must then independently

determine, without deference to the conclusion of the trial court, whether the facts satisfy the

applicable legal standard.”    Burnside, citing State v. McNamara (1997), 124 Ohio App.3d

706, 707 N.E.2d 539.

       {¶ 22} The Fourth Amendment guarantees “[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and seizures.”

       {¶ 23} Evidence that law enforcement officers obtain following a violation of the

Fourth Amendment must be excluded from evidence. Mapp v. Ohio (1961), 367 U.S. 643,
655, 81 S.Ct. 1684, 6 L.Ed.2d 1081.




                                            1.   Consent

          {¶ 24} A search that is undertaken following valid consent is constitutionally

permissible.     Schneckloth v. Bustamonte (1973), 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d

854.      In order to be valid, the State has the burden of proving that the necessary consent was

obtained and that it was freely and voluntarily given. Florida v. Royer (1983), 460 U.S. 491,

497, 103 S.Ct. 1319, 75 L.Ed.2d 229.        Moreover, the issue of whether consent was validly

given is a question of fact to be determined by the totality of the circumstances. Schneckloth

at 227.

          {¶ 25} Consent is validly established where the officers approach an individual on the

street or in another public place, ask him if he is willing to answer some questions, and put

questions to him if the person is willing to listen, where the individual is free to decline to

listen to the questions at all and may go on his way.      Id.

          {¶ 26} Consent may not be not be coerced by explicit or implicit means, or by implied

threat or covert force, and it is not established where the individual merely submits to a claim

of lawful authority.     Id.   Therefore, if the officer makes a show of authority sufficient to

communicate to a reasonable person that he was not free to leave, the consent to search is not

voluntarily given. State v. Ingram (1992), 82 Ohio App.3d 341, 344, 612 N.E.2d 454.            In
Ingram, the court determined that consent was not freely and voluntarily given where the

officers were in uniform and wearing guns, they approached the defendant on private property,

stood close to him, blocking his exit, told him they were looking for someone selling drugs

from that house, and did not tell him that he had the right to refuse to be searched.

       {¶ 27} In this matter, the trial court noted that Lieutenant Connelly conceded on

cross-examination that, “while they were still outside the building, Abdulrahman was already

in custody.”     The trial court concluded that this was “at the very least, a Terry stop.”      The

trial court therefore rejected the State’s assertion that a consensual encounter had occurred.

       {¶ 28} We find that determination to be supported by competent, credible evidence.

The totality of the circumstances fail to demonstrate that defendant consented to the search of

his apartment.     The officers did not simply approach defendant on the street or in another

public place, ask him if he is willing to answer some questions, and put questions to him.

Rather, defendant was immediately accosted and seized, and was not free to leave.                The

record demonstrates that defendant was patted down and handcuffed immediately, and was not

free to leave.    Any “consent” was simply a submission to the force and was coerced.            He

was not free to exit the building, and did not immediately tell the officers that he lived in

apartment #806 rather than apartment #1002.




       {¶ 29} In accordance with the foregoing, the trial court’s factual findings are supported
by competent, credible evidence and the court properly concluded that Abdulrahman did not

engage in a consensual encounter with Lieutenant Connelly and did not give valid consent to

search the apartment.

                                  2.   The Stop of Defendant

       {¶ 30} Where the officers stop an individual, the stop may be justified as an

investigative or Terry stop if the officer observes facts giving rise to a reasonable, articulable

suspicion of criminal activity and the officer can articulate specific facts that would warrant a

reasonable person to believe that a crime has been committed or is committing a crime.       See,

generally, Terry v. Ohio (1968), 392 U.S. 1, 21, 88 S.Ct. 1868, 20 L.Ed.2d 889.            Under

Terry, police officers may temporarily detain individuals in order to investigate possible

criminal activity as long as the officers have a reasonable, articulable suspicion that criminal

activity may be afoot.   Id.

       {¶ 31} “Reasonable suspicion” entails some minimal level of objective justification for

making a stop; this is something more than an inchoate and unparticularized suspicion or

“hunch,” but something less than the level of suspicion required for probable cause.           Id.

The existence of reasonable suspicion is based upon an objective and particularized suspicion

that criminal activity was afoot must be based on the entire picture — a totality of the

surrounding circumstances. State v. Andrews (1991), 57 Ohio St.3d 86, 565 N.E.2d 1271.

       {¶ 32} In this matter, the trial court concluded:
         {¶ 33} “* * * Connelly lacked specific facts from which he could form a reasonably

articulable belief that Abdulrahman was engaged in — or about to engage in — any criminal

activity.    When he stopped the defendant, all he knew was that Abdulrahman had been

identified by the person at the security desk as someone who resided in apartment #1002,

which is where he ‘* * * suspected that Hussain lived.’”

         {¶ 34} The trial court determined that there was no reasonable, articulable suspicion of

criminal activity as the officers could not articulate specific facts that would warrant a person

of reasonable caution in the belief that defendant had committed or is committing a crime.

The officers simply learned that Abdulrahman resided with Hussain, and that Hussain was the

recipient of a large amount of drugs.

         {¶ 35} In accordance with the foregoing, the trial court’s factual findings are supported

by competent, credible evidence, and the court properly concluded that there is no basis for a

Terry stop in this matter.

                                 3.   The Restraint of Defendant

         {¶ 36} If police officers restrain the individual, any restraint on the person amounting

to a seizure for the purposes of the Fourth Amendment is invalid unless justified by probable

cause.      Royer, citing Dunaway v. New York (1979), 442 U.S. 200, 99 S.Ct. 2248, 60 L.Ed.2d

824.     In determining whether a “seizure” rather than a Terry stop has occurred, “the only

relevant inquiry is how a reasonable man in the suspect’s position would have understood his
situation.”   Berkemer v. McCarty (1984), 468 U.S. 420, 442, 104 S.Ct. 3138, 82 L.Ed.2d

317.   A suspect is “in custody” when a reasonable person in his place would not feel free to

leave or go where he pleases. Oregon v. Mathiason (1977), 429 U.S. 492, 97 S.Ct. 711, 50

L.Ed.2d 714.    The test for determining if a seizure is an arrest rather than a Terry-type

detention is if a reasonable person in the suspect’s position would have understood the

situation to constitute a restraint on freedom of movement of the degree that the law associates

with formal arrest.   Yarborough v. Alvarado (2004), 541 U.S. 652, 124 S.Ct. 2140, 158

L.Ed.2d 938; State v. Strozier, 172 Ohio App.3d 780, 2007-Ohio-4575, 876 N.E.2d 1304.

       {¶ 37} In this matter, the trial court noted that Lieutenant Connelly concurred with

counsel that, while they were still outside the building, Abdulrahman was already in custody

and the court found that defendant had been stopped by a police detective, questioned, patted

down, and placed in handcuffs, so he was in custody and clearly not free to leave, and our

review of the record supports that determination.   There is competent, credible evidence that

defendant was seized and in custody.    His freedom was restrained and no reasonable person

in similar

       {¶ 38} circumstances would have understood that he was free to leave following this

encounter.

       {¶ 39} In accordance with the foregoing, the trial court’s factual findings are supported

by competent, credible evidence and the court properly concluded that defendant was not
simply being detained but was seized and in custody.

                            4.    The Officers’ Independent Information

       {¶ 40} If knowledge of derivative evidence is gained from a source independent of the

government’s prior illegality, the derivative evidence need not be excluded. State v. Myers

(1997), 119 Ohio App.3d 376, 695 N.E.2d 327, citing Silverthorne Lumber Co. v. United

States (1920), 251 U.S. 385, 40 S.Ct. 182, 64 L.Ed. 319.        Under this rule, evidence that is not

discovered during an initial illegal entry by police, but rather is discovered subsequently

pursuant to a valid search warrant issued on information not connected to the prior illegal

entry, is derivative evidence for which there is an independent source, and such evidence

should not be suppressed.        Id., citing Segura v. United States (1984), 468 U.S. 796, 104 S.Ct.

3380, 82 L.Ed.2d 599.

       {¶ 41} In this matter, the trial court concluded that “everything else that Lieutenant

Connelly learned from Abdulrahman * * * stemmed from this illegal stop:                 that he and

Muthana were cousins, that they lived together in apartment #806, and that his other cousin,

Saleem Hussain, was in that apartment taking a shower.          But for that information, Connelly

would not have entered the apartment and thus would not have seen the box sitting in plain

view in the kitchen. * * *         The information learned as a result of this encounter further

formed the factual basis for the Affidavit signed by Det. Neil Hutchinson in support of a

search warrant for the premises at 1300 West 9th Street, Apt. 806.”
       {¶ 42} The record contains competent, credible evidence in support of the trial court’s

conclusion that there was no knowledge of derivative evidence from a source independent of

the government’s prior illegality.   By improperly using the key and magnetic card that he had

obtained from Hussain, Lieutenant Connelly entered the lobby of the 1300 West 9th Street

apartment building, confronted defendant, and placed him in custody.     The officer was then

able to gain entry into defendant’s former apartment and present apartment, where he observed

a box of suspected marijuana.    Although the officers had some information based upon their

surveillance, they would not have known that defendant moved from apartment #1002.

       {¶ 43} The record supports the trial court’s determination that there was no derivative

evidence from an independent source, and the search of the box following the stop of

defendant was properly suppressed as the fruit of the poisonous tree.




       {¶ 44} In accordance with all of the foregoing, the trial court properly suppressed all

evidence obtained following the seizure of defendant.

       {¶ 45} The assignment of error is without merit and overruled.

       Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
       A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.




MARY EILEEN KILBANE, ADMINISTRATIVE JUDGE

JAMES J. SWEENEY, J., CONCURS;
SEAN C. GALLAGHER, J., CONCURS IN JUDGMENT ONLY (SEE
SEPARATE CONCURRING OPINION)

SEAN C. GALLAGHER, J., CONCURRING IN JUDGMENT ONLY:

       {¶ 46} I concur in judgment only with the majority opinion. I respectfully disagree

with portions of the analysis offered by the majority relating to the point at which

Abdulrahman was illegally detained and from what point statements by Abdulrahman would

be deemed inadmissible.




       {¶ 47} In my view, Lt. Connelly was justified in stopping and initially questioning

Abdulrahman during the encounter in the lobby of the apartment building. Whether

characterized as a consensual encounter or a “Terry stop,” Lt. Connelly had enough

independent information to question Abdulrahman.        Further, I take no issue with Lt.

Connelly’s using the key recovered from Hussain to gain initial access to the common area of

the apartment.
             2




       The entry to the apartment building common area by Lt. Connelly through
       2
       {¶ 48} The voluntary statements of Abdulraham acknowledging Hussain was his

cousin and that they lived together in apartment #1002, quickly “morphed” the initial

encounter into a “Terry stop.” That information, along with the information garnered from the

arrest of Hussain and the comments of the security guard, in the context of a drug trafficking

investigation, justified Lt. Connelly in “patting” down Abdulrahman for weapons.        At this

point, under Segura v. U.S. (1984), 468 U.S. 796, 104 S. Ct. 3380, 82 L.Ed.2d 599, the police

could have detained Abdulrahman, without handcuffs, for the warrant to either apartment

#1002 or apartment #806 based on confirmation from the security guard that the suspects had

moved to this location.       In any event, Lt. Connelly went further and handcuffed

Abdulrahman, effectively placing him under arrest without probable cause.           The state’s

assertion that this was done for the safety of the officer working alone falls short when it is

clear Abdulrahman was searched and transported in handcuffs back up to apartment #1002 and

then subsequently to apartment #806 after the arrival of backup officers.   Even if the officers

gained “consent” from Abdulrahman, it was done after he was illegally detained and

effectively arrested.

       {¶ 49} In my view, the majority errs in adopting the trial court’s conclusory

determination that all information derived from this initial encounter was improper and must



the use of the key recovered from Hussain was not the basis of the trial court’s order
granting the suppression. The trial court focused on the purported “consent” given
by Abdulrahman after being detained.
be suppressed.   Abdulrahman did not have to disclose that he lived in apartment #1002 or

that Hussain was his cousin.    These responses were voluntary.     Only information obtained

after Abdulrahman was handcuffed is subject to suppression under these facts.         Thus, the

information garnered through the arrest of Hussain, the recovery of documents from Hussain’s

vehicle identifying the apartment building, the cell phone data, and the comments of the

security guard establish that probable cause for a warrant existed independent of the illegal

detention of Abdulrahman and the subsequent observations of police officers after illegally

entering the apartment.

       {¶ 50} We are unable to assess whether an independent basis for the search of

apartment #806 existed separate from Abdulrahman’s purported consent.           A copy of the

actual search warrant was not contained in the record before this court.   Nevertheless, even if

an independent basis existed, and it appears there was more than sufficient evidence to obtain

a warrant, the unlawful entry into the apartment without a warrant so poisoned the process that

the subsequent search cannot be justified.

       {¶ 51} Thus, I would concur in judgment only with the majority.